UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	April 30, 2013 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 4/30/13 (Unaudited) COMMON STOCKS (99.0%) (a) Shares Value Aerospace and defense (6.2%) Embraer SA ADR (Brazil) (S) 5,514 $192,604 European Aeronautic Defence and Space Co. NV (France) 7,928 419,654 General Dynamics Corp. 32,021 2,368,273 Honeywell International, Inc. 33,051 2,430,571 L-3 Communications Holdings, Inc. 36,148 2,937,025 Northrop Grumman Corp. 32,808 2,484,878 Precision Castparts Corp. 2,274 434,993 Raytheon Co. 9,199 564,635 Rockwell Collins, Inc. (S) 7,801 490,839 United Technologies Corp. 20,909 1,908,783 Air freight and logistics (0.5%) FedEx Corp. 3,124 293,687 United Parcel Service, Inc. Class B 10,211 876,512 Auto components (0.6%) Johnson Controls, Inc. 30,775 1,077,433 TRW Automotive Holdings Corp. (NON) 3,966 238,238 Automobiles (0.6%) Ford Motor Co. 81,636 1,119,230 General Motors Co. (NON) 7,385 227,753 Beverages (2.1%) Beam, Inc. 23,954 1,550,063 Coca-Cola Enterprises, Inc. 42,535 1,558,057 Dr. Pepper Snapple Group, Inc. 20,037 978,407 PepsiCo, Inc. 10,042 828,164 Biotechnology (2.0%) Amgen, Inc. 8,713 907,982 Celgene Corp. (NON) 17,320 2,044,972 Gilead Sciences, Inc. (NON) 32,962 1,669,196 Building products (0.5%) Fortune Brands Home & Security, Inc. (NON) 23,948 871,468 Owens Corning, Inc. (NON) 6,579 276,713 Capital markets (2.7%) Ameriprise Financial, Inc. 9,426 702,520 Blackstone Group LP (The) 28,596 587,648 Charles Schwab Corp. (The) 72,119 1,223,138 Goldman Sachs Group, Inc. (The) 3,861 563,976 Invesco, Ltd. 16,249 515,743 KKR & Co. LP 42,737 897,477 Morgan Stanley 42,843 948,972 State Street Corp. 11,492 671,937 Chemicals (2.3%) Agrium, Inc. (Canada) 2,100 192,507 Albemarle Corp. (S) 4,380 268,275 Celanese Corp. Ser. A (S) 1,570 77,574 Dow Chemical Co. (The) (S) 23,900 810,449 Eastman Chemical Co. 8,494 566,125 Huntsman Corp. 22,000 414,920 Intrepid Potash, Inc. 7,600 139,916 LyondellBasell Industries NV Class A 13,950 846,765 Monsanto Co. 13,450 1,436,729 Solvay SA (Belgium) 983 142,961 Tronox, Ltd. Class A 12,887 264,699 Commercial banks (2.2%) Comerica, Inc. (S) 2,025 73,406 Fifth Third Bancorp 19,784 336,922 PNC Financial Services Group, Inc. 2,870 194,816 Regions Financial Corp. 36,294 308,136 U.S. Bancorp 47,850 1,592,448 Wells Fargo & Co. 64,149 2,436,379 Commercial services and supplies (1.0%) ADT Corp. (The) (NON) 24,785 1,081,617 Republic Services, Inc. 8,866 302,153 Tyco International, Ltd. 30,436 977,604 Communications equipment (1.5%) Arris Group, Inc. (NON) 15,681 258,893 Cisco Systems, Inc. 64,239 1,343,880 Polycom, Inc. (NON) 5,056 53,088 Qualcomm, Inc. 29,202 1,799,427 Computers and peripherals (5.3%) Apple, Inc. 16,117 7,135,801 EMC Corp. (NON) 92,878 2,083,254 Hewlett-Packard Co. (S) 37,116 764,590 NetApp, Inc. (NON) 17,021 593,863 SanDisk Corp. (NON) 29,015 1,521,547 Construction and engineering (0.1%) KBR, Inc. 6,369 191,580 Consumer finance (0.7%) American Express Co. 5,340 365,309 Capital One Financial Corp. 4,625 267,233 Discover Financial Services 20,347 889,978 Containers and packaging (0.4%) MeadWestvaco Corp. 16,269 560,955 Sealed Air Corp. 13,080 289,330 Diversified financial services (4.7%) Bank of America Corp. 207,467 2,553,919 Citigroup, Inc. 67,567 3,152,676 CME Group, Inc. 15,720 956,719 JPMorgan Chase & Co. 84,167 4,125,025 Diversified telecommunication services (2.6%) AT&T, Inc. 69,051 2,586,650 CenturyLink, Inc. 15,437 579,968 Verizon Communications, Inc. 49,885 2,689,300 Electric utilities (1.9%) American Electric Power Co., Inc. 15,825 813,880 Duke Energy Corp. 11,450 861,040 Edison International 10,783 580,125 Exelon Corp. 2,230 83,647 FirstEnergy Corp. 17,760 827,616 NextEra Energy, Inc. 9,052 742,536 PPL Corp. 8,107 270,612 Southern Co. (The) (S) 5,171 249,397 Electrical equipment (0.2%) Eaton Corp PLC 7,119 437,178 Energy equipment and services (2.9%) Cameron International Corp. (NON) 3,300 203,115 FMC Technologies, Inc. (NON) 13,200 716,760 Halliburton Co. 37,100 1,586,767 McDermott International, Inc. (NON) 28,834 307,947 Nabors Industries, Ltd. 35,300 522,087 Oceaneering International, Inc. 1,900 133,323 Oil States International, Inc. (NON) 1,100 98,296 Petrofac, Ltd. (United Kingdom) 38,993 819,106 Schlumberger, Ltd. 27,200 2,024,496 SPT Energy Group, Inc. (China) 278,000 135,415 Weatherford International, Ltd. (NON) 15,500 198,245 Food and staples retail (1.8%) Costco Wholesale Corp. 4,623 501,272 CVS Caremark Corp. 9,550 555,619 Kroger Co. (The) 19,091 656,349 Wal-Mart Stores, Inc. 21,275 1,653,493 Walgreen Co. 5,883 291,267 Whole Foods Market, Inc. 4,815 425,261 Food products (1.8%) Dean Foods Co. (NON) 10 191 General Mills, Inc. 4,517 227,747 H.J. Heinz Co. 1 72 Hershey Co. (The) (S) 3,417 304,660 Hillshire Brands Co. 9,423 338,380 Hormel Foods Corp. (S) 2,298 94,838 JM Smucker Co. (The) 1,898 195,931 Kellogg Co. 6,162 400,776 Kraft Foods Group, Inc. 12,033 619,579 McCormick & Co., Inc. Class A (Non Voting Shares) 1 72 Mead Johnson Nutrition Co. 6,882 558,061 Mondelez International, Inc. Class A 34,451 1,083,484 Pinnacle Foods, Inc. (NON) (S) 6,865 163,868 Tyson Foods, Inc. Class A 4,831 118,988 Health-care equipment and supplies (2.0%) Abbott Laboratories 15,756 581,712 Baxter International, Inc. 13,166 919,908 Boston Scientific Corp. (NON) 24,943 186,823 CareFusion Corp. (NON) 8,622 288,320 Covidien PLC 12,446 794,553 Intuitive Surgical, Inc. (NON) 568 279,621 Medtronic, Inc. 7,827 365,364 St. Jude Medical, Inc. (S) 11,432 471,227 Tornier NV (Netherlands) (NON) 5,871 106,793 Zimmer Holdings, Inc. (S) 6,249 477,736 Health-care providers and services (2.5%) Aetna, Inc. 9,415 540,798 Catamaran Corp. (NON) 14,444 833,852 Emeritus Corp. (NON) 27,894 716,876 ExamWorks Group, Inc. (NON) (S) 11,777 213,164 Express Scripts Holding Co. (NON) 5,631 334,312 HealthSouth Corp. (NON) 6,436 176,990 Humana, Inc. 6,314 467,931 Laboratory Corp. of America Holdings (NON) (S) 1,410 131,638 McKesson Corp. 6,149 650,687 Quest Diagnostics, Inc. 2,146 120,884 UnitedHealth Group, Inc. 24,948 1,495,134 Hotels, restaurants, and leisure (1.9%) Krispy Kreme Doughnuts, Inc. (NON) 4,196 57,317 McDonald's Corp. 18,387 1,878,048 Norwegian Cruise Line Holdings, Ltd. (NON) 7,858 243,677 Penn National Gaming, Inc. (NON) 8,711 510,029 Starbucks Corp. 12,928 786,540 Wyndham Worldwide Corp. 14,368 863,229 Household durables (0.4%) M.D.C. Holdings, Inc. 6,297 236,767 M/I Homes, Inc. (NON) (S) 8,482 208,657 PulteGroup, Inc. (NON) 15,883 333,384 Taylor Morrison Home Corp. Class A (NON) 9,864 254,294 Household products (1.0%) Procter & Gamble Co. (The) 29,082 2,232,625 Independent power producers and energy traders (0.5%) Calpine Corp. (NON) 23,006 499,920 NRG Energy, Inc. (S) 20,004 557,511 Insurance (3.3%) Allstate Corp. (The) 14,438 711,216 American International Group, Inc. (NON) 30,250 1,252,955 Assured Guaranty, Ltd. 6,123 126,317 Berkshire Hathaway, Inc. Class B (NON) 14,485 1,540,045 Chubb Corp. (The) 4,296 378,349 Genworth Financial, Inc. Class A (NON) 20,413 204,742 Hartford Financial Services Group, Inc. (The) 17,181 482,614 Lincoln National Corp. (S) 10,601 360,540 Marsh & McLennan Cos., Inc. 18,521 703,983 MetLife, Inc. 31,041 1,210,289 Travelers Cos., Inc. (The) 6,250 533,813 Internet and catalog retail (1.4%) Amazon.com, Inc. (NON) 7,293 1,851,036 HomeAway, Inc. (NON) (S) 11,987 366,203 Priceline.com, Inc. (NON) 1,593 1,108,712 Internet software and services (3.0%) eBay, Inc. (NON) 30,402 1,592,761 Facebook, Inc. Class A (NON) 14,325 397,662 Google, Inc. Class A (NON) 4,784 3,944,743 Yahoo!, Inc. (NON) 34,314 848,585 IT Services (2.9%) Accenture PLC Class A (S) 4,463 363,467 Alliance Data Systems Corp. (NON) (S) 902 154,937 Cognizant Technology Solutions Corp. (NON) 7,111 460,793 Computer Sciences Corp. (S) 15,916 745,665 Fidelity National Information Services, Inc. 19,403 815,896 IBM Corp. 8,228 1,666,499 MasterCard, Inc. Class A 567 313,511 Visa, Inc. Class A (S) 12,890 2,171,449 Leisure equipment and products (0.3%) Hasbro, Inc. (S) 14,727 697,618 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 8,941 370,515 Thermo Fisher Scientific, Inc. 9,720 784,210 Machinery (0.5%) Joy Global, Inc. (S) 6,581 371,958 Pall Corp. 1,279 85,322 Parker Hannifin Corp. 2,116 187,414 Stanley Black & Decker, Inc. 6,237 466,590 Xylem, Inc. 2,503 69,458 Media (4.2%) CBS Corp. Class B 23,850 1,091,853 Comcast Corp. Class A 50,341 2,079,083 DIRECTV (NON) 1,309 74,037 DISH Network Corp. Class A 23,649 926,804 Liberty Global, Inc. Ser. C (NON) 9,172 620,486 News Corp. Class A 32,193 997,017 Time Warner, Inc. 27,497 1,643,771 Viacom, Inc. Class B 13,123 839,741 Walt Disney Co. (The) 19,821 1,245,552 Metals and mining (0.5%) Allegheny Technologies, Inc. 1,901 51,289 Barrick Gold Corp. (Canada) 4,361 85,955 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 20,875 635,226 Newmont Mining Corp. 1,433 46,429 Nucor Corp. (S) 8,555 373,169 Xstrata PLC (United Kingdom) 3,672 54,980 Multi-utilities (1.0%) Ameren Corp. 12,770 462,913 CMS Energy Corp. (S) 12,703 380,328 Dominion Resources, Inc. 8,009 493,995 PG&E Corp. 10,353 501,499 Sempra Energy 5,085 421,292 Multiline retail (1.5%) Dollar General Corp. (NON) 16,821 876,206 Macy's, Inc. 23,531 1,049,483 Nordstrom, Inc. (S) 9,674 547,452 Target Corp. 12,615 890,114 Oil, gas, and consumable fuels (7.8%) Anadarko Petroleum Corp. 17,724 1,502,286 Cabot Oil & Gas Corp. 7,677 522,420 Chevron Corp. 24,838 3,030,484 CONSOL Energy, Inc. 4,736 159,319 Exxon Mobil Corp. 46,629 4,149,515 Marathon Oil Corp. 42,849 1,399,877 Noble Energy, Inc. 7,464 845,597 Occidental Petroleum Corp. 5,164 460,939 PBF Energy, Inc. 4,800 146,160 Pioneer Natural Resources Co. 4,351 531,823 QEP Resources, Inc. 29,251 839,796 Royal Dutch Shell PLC ADR (United Kingdom) 22,492 1,528,781 Southwestern Energy Co. (NON) 25,511 954,622 Suncor Energy, Inc. (Canada) 53,137 1,655,218 Western Refining, Inc. 2,900 89,639 Paper and forest products (0.3%) International Paper Co. 16,720 785,506 Personal products (0.1%) Herbalife, Ltd. (S) 8,143 323,359 Pharmaceuticals (6.0%) AbbVie, Inc. 43,468 2,001,701 Actavis, Inc. (NON) 9,884 1,045,035 Auxilium Pharmaceuticals, Inc. (NON) 33,576 501,290 Bristol-Myers Squibb Co. 10,850 430,962 Eli Lilly & Co. 30,370 1,681,891 Johnson & Johnson 40,467 3,449,002 Merck & Co., Inc. 35,329 1,660,463 Pfizer, Inc. 100,313 2,916,099 Zoetis Inc. (NON) 3,014 99,522 Professional services (0.1%) Verisk Analytics, Inc. Class A (NON) 3,772 231,186 Real estate investment trusts (REITs) (2.5%) American Tower Corp. Class A (R) 16,008 1,344,512 AvalonBay Communities, Inc. (R) 2,125 282,710 Boston Properties, LP (R) 2,461 269,307 Equity Residential Trust (R) 5,940 344,876 Health Care REIT, Inc. (R) (S) 6,970 522,541 Host Hotels & Resorts, Inc. (R) 11,798 215,549 Kimco Realty Corp. (R) (S) 6,644 157,994 Plum Creek Timber Co., Inc. (R) 2,650 136,581 Prologis, Inc. (R) 7,548 316,639 Public Storage (R) 2,355 388,575 Simon Property Group, Inc. (R) 4,959 883,049 Ventas, Inc. (R) 7,429 591,571 Vornado Realty Trust (R) 2,765 242,103 Real estate management and development (—%) CBRE Group, Inc. Class A (NON) 4,938 119,598 Semiconductors and semiconductor equipment (2.1%) Altera Corp. 5,213 166,868 ASML Holding NV ADR (Netherlands) (S) 8,301 617,345 Intel Corp. 56,202 1,346,038 Lam Research Corp. (NON) 18,748 866,533 Micron Technology, Inc. (NON) (S) 41,870 394,415 Texas Instruments, Inc. (S) 11,607 420,289 Xilinx, Inc. 25,265 957,796 Software (2.4%) Adobe Systems, Inc. (NON) 21,455 967,191 Microsoft Corp. 21,674 717,409 Oracle Corp. 17,987 589,614 Red Hat, Inc. (NON) 28,086 1,346,162 Salesforce.com, Inc. (NON) 3,832 157,534 SAP AG (Germany) 15,149 1,203,833 Symantec Corp. (NON) 20,068 487,652 Specialty retail (1.7%) AutoZone, Inc. (NON) (S) 1,198 490,090 Bed Bath & Beyond, Inc. (NON) 17,897 1,231,314 Best Buy Co., Inc. (S) 5,925 153,991 CarMax, Inc. (NON) 4,037 185,863 Lowe's Cos., Inc. 13,443 516,480 Staples, Inc. (S) 12,141 160,747 TJX Cos., Inc. (The) 25,348 1,236,222 Textiles, apparel, and luxury goods (0.4%) Michael Kors Holdings, Ltd. (Hong Kong) (NON) 9,102 518,268 NIKE, Inc. Class B 6,665 423,894 Tobacco (3.2%) Altria Group, Inc. 62,628 2,286,548 Lorillard, Inc. (S) 3,492 149,772 Philip Morris International, Inc. 50,601 4,836,950 Trading companies and distributors (0.1%) Rexel SA (France) 8,871 195,240 Water utilities (0.1%) American Water Works Co., Inc. 3,752 157,134 Wireless telecommunication services (0.2%) Sprint Nextel Corp. (NON) 77,337 545,226 Total common stocks (cost $199,637,978) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value United Technologies Corp. $3.75 cv. pfd. 6,584 $389,378 Total convertible preferred stocks (cost $329,200) SHORT-TERM INVESTMENTS (6.8%) (a) Principal amount/shares Value U.S. Treasury Bills with an effective yield of 0.13%, January 9, 2014 $160,000 $159,892 Putnam Short Term Investment Fund 0.04% (AFF) 2,264,241 2,264,241 Putnam Cash Collateral Pool, LLC 0.18% (d) 13,131,225 13,131,225 Total short-term investments (cost $15,555,319) TOTAL INVESTMENTS Total investments (cost $215,522,497) (b) FORWARD CURRENCY CONTRACTS at 4/30/13 (aggregate face value $1,849,672) (Unaudited) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value (depreciation) Credit Suisse International Euro Sell 6/19/13 $1,873,673 $1,849,672 $(24,001) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $228,873,146. (b) The aggregate identified cost on a tax basis is $216,565,254, resulting in gross unrealized appreciation and depreciation of $30,294,753 and $4,395,471, respectively, or net unrealized depreciation of $25,899,282. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $4,337,767 $21,711,896 $26,049,663 $3,214 $— Putnam Short Term Investment Fund * — 11,467,911 9,203,670 723 2,264,241 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $12,895,577. The fund received cash collateral of $13,131,225, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $157,040 to cover certain derivatives contracts. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $24,001 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $29,856,633 $— $— Consumer staples 22,933,853 — — Energy 23,742,927 819,106 — Financials 36,684,845 — — Health care 29,717,163 — — Industrials 20,533,041 614,894 — Information technology 38,065,157 1,203,833 — Materials 7,845,818 197,941 — Telecommunication services 6,401,144 — — Utilities 7,903,445 — — Total common stocks — Convertible preferred stocks 389,378 — — Short-term investments 2,264,241 13,291,117 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(24,001) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts — $24,001 Total $— The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $1,900,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 27, 2013
